Name: Commission Regulation (EEC) No 3236/90 of 8 November 1990 amending Regulation (EEC) No 3846/87 establishing an agricultural products nomenclature for export refunds, with regard to CN codes 1101 00 and 1102 10
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 310/16 Official Journal of the European Communities 9 . 11 . 90 COMMISSION REGULATION (EEC) No 3236/90 of 8 November 1990 amending Regulation (EEC) No 3846/87 establishing an agricultural products nomenclature for export refunds, with regard to CN codes 1101 00 and 1102 10 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 2989/90 (4), esta ­ blishes the nomenclature applicable to export refunds for agricultural products ; Whereas, in the interests of simplification, in the light of experience and to make the description of the products concerned clearer, the products listed in codes 1101 00 00 110 and 1101 00 00 1 20 for wheat flour, and 1 102 10 00 100 to 1102 10 00 500 for rye flour should be grouped in a single code ; whereas, therefore, Regulation (EEC) No 3846/87 should be adjusted accordingly ; HAS ADOPTED THIS REGULATION : Article 1 The description of CN codes 1101 00 00 and ex 1102 of the agricultural product nomenclature for export refunds given in sector 1 of the Annex to Regulation (EEC) No 3846/87 is hereby replaced by that listed in the Annex hereto. Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28. 5. 1990, p. 1 . 0 OJ-No L 366, 24. 12. 1987, p . 1 . (4) OJ No L 285, 17 . 10 . 1990, p . 16. 9 . 11 . 90 Official Journal of the European Communities No L 310/17 ANNEX CN code Description Product code 1101 00 00 i Wheat or meslin flour :  Common wheat flour :  Ash content from 0 to 600 mg/100 g 1101 00 00 100  Ash content from 601 to 900 mg/100 g 1101 00 00 130  Ash content from 901 to 1 100 mg/100 g 1101 00 00 150  Ash content from 1 101 to 1 650 mg/100 g 1101 00 00 170  Ash content from 1 651 to 1 900 mg/100 g 1101 00 00 180  Ash content exceeding 1 900 mg/100 g 1101 00 00 190  Other 1101 00 00 900 ex 1102 Cereal flours other than of wheat or meslin 1102 10 00  Rye flour :  Ash content from 0 to 2 000 mg/100 g 1102 10 00 600  Ash content exceeding 2 000 mg/100 g 110210 00 900